By the Court.
In the first of these actions the plaintiff seeks to recover $500, and in the second $1,000. In each case the answer of the defendant was simply a general denial and payment. There was evidence tending to show that each plaintiff was a stockholder in the Puritan Stores Company Inc., that that company failed, and that an agent of the defendant solicited and received from each plaintiff the amount above specified as a contribution to enable a protective committee of stockholders, of which the defendant was treasurer, to purchase the assets of the failed corporation. The check in one instance was made to the order of the defendant as an individual and in the other to her order as treasurer. The promises were that whether the assets of the corporation were purchased or not the money would be repaid, to Lowe within ten days or two weeks, and to Ames within thirty days. At the trial the defendant rested without calling any witnesses. The finding in each case was for the plaintiff.
There was ample evidence to support the finding that the money of the plaintiffs came into the hands of the defendant for a purpose which was not realized, that a part at least of this money was still in the hands of the defendant and a part of it had been distributed among other subscribers. There is no plea of tender, no payment into court, and no plea of nonjoinder. The only questions of law arise on certain requests for rulings. Plainly the finding was justified in favor of the plaintiffs. Bearse v. McLean, 199 Mass. 242. The mere circumstance that the defendant purported to act as treasurer did not exonerate her from personal liability.

Orders dismissing reports with double costs affirmed with double costs of the appeal.